Title: Proclamation on Expeditions Against Spanish Territory, 24 March 1794
From: Washington, George
To: 


          [Philadelphia, 24 March 1794]
          by the
            PRESIDENT of theUNITED STATES of AMERICAA PROCLAMATION.
          WHEREAS I have received information that certain persons in violation of the laws,
            presumed under colour of a foreign authority to enlist citizens of the United States and
            others within the state of Kentucky, and have there assembled an armed force for the
            purpose of invading and plundering the territories of a nation at peace with the said
            United States: And whereas such unwarrantable measures, being
            contrary to the laws of nations and to the duties incumbent on every citizen of the
            United States, tend to disturb the tranquility of the same, and to involve them in the
            calamities of war: And whereas it is the duty of the Executive to take care that such
            criminal proceedings should be suppressed, the offenders brought to justice, and all
            good citizens cautioned against measures likely to prove so pernicious to their country
            and themselves, should they be seduced into similar infractions of the laws;
          I have therefore thought proper to issue this proclamation hereby solemnly warning every person not authorised by the laws, against enlisting any
            citizen or citizens of the United States, or levying troops, or assembling any persons
            within the United States for the purposes aforesaid, or proceeding in any manner to the
            execution thereof, as they will answer the same at their peril: And I do also admonish
            and require all citizens to refrain from enlisting, enrolling or assembling themselves
            for such unlawful purposes and from being in any wise concerned, aiding or abetting
            therein, as they tender their own welfare, in as much as all lawful means will be
            strictly put in execution for securing obedience to the laws, and for punishing such
            dangerous and daring violations thereof.
          I do moreover charge and require all courts magistrates and other officers, whom it may
            concern, according to their respective duties, to exert the powers in them severally
            vested to prevent and suppress all such unlawful assemblages and proceedings and to bring to condign punishment those who may have been guilty thereof,
            as they regard the due authority of Government, and the peace and welfare of the United
            States.
          In testimony whereof, I have caused the seal of the United
            States of America to be affixed to these presents, and signed the same with my hand.
            Done at the City of Philadelphia, the twenty fourth day of March, one thousand seven
            hundred and ninety four, and of the Independence of the United States of America, the
            eighteenth.
          
            Go: WASHINGTON,
          
          
            By the President,
          
          
            Edm: Randolph,
          
        